PER CURIAM.
The Green Companies, Inc., of Florida appeals a final order entered after a jury verdict in favor of appellees Kendall Racquetball Investments, Ltd., and Scandinavian Health & Fitness Centers, Inc., defendants below.
We conclude that the trial court correctly interpreted this court’s decision in The Green Companies, Inc., of Florida v. Kendall Racquetball Investments, Ltd., 560 So.2d 1208 (Fla. 3d DCA 1990). This court’s prior decision set forth the applicable contractual principles and remanded for further proceedings in light thereof. The prior decision did not preclude defendants’ offering equitable defenses after remand, but instead contemplated that equitable defenses would be considered in light of the parties’ contractual obligations as stated in this court’s opinion. There was therefore no impediment to the defendants’ offering the equitable defenses of waiver and estop-pel at the subsequent separate trial on damages.
After careful consideration of appellant’s points on appeal, we conclude that no reversible error has been shown. The order under review is therefore affirmed.